Citation Nr: 1619930	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  13-21 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.  

2.  Entitlement to service connection for a left ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1989 to February 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and January 2010 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  

In April 2016, the Veteran and his spouse testified via video before a Veterans Law Judge seated in Washington, D.C.  A transcript of this hearing has been added to the claims file.  


FINDINGS OF FACT

1.  Symptoms of poor sleep and daytime somnolence began during service and have been continuous since service separation, and competent medical evidence has been presented establishing a nexus between a current diagnosis of obstructive sleep apnea and these symptoms.  

2.  In April 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of the issue of service connection for a left ankle disability is requested.


CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  

2.  The criteria for withdrawal of an appeal of the issue of service connection for a left ankle disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Given the favorable decision by the Board, there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.  

The Veteran submitted additional documents directly to the Board in April 20016, along with a signed waiver of agency of original jurisdiction (AOJ) review of this evidence.  Under such circumstances, remand for AOJ consideration is not required, and would only needlessly delay the appellant's claim.  See 38 C.F.R. § 20.1304.  

II.  Service Connection
a. Sleep Apnea

The Veteran seeks service connection for obstructive sleep apnea.  He asserts he first began to experience the symptoms of sleep apnea during active duty service in approximately 1992.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

As an initial matter, the Board notes that in the January 2010 rating decision, the RO found new and material evidence had not been submitted to reopen a service connection claim for sleep apnea.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Service connection for sleep apnea had previously been denied by the RO in an August 2009 rating decision.  As a year had not passed since the August 2009 decision had been issued, service connection for sleep apnea remained a pending claim, and any additional pertinent evidence submitted by the Veteran during the period must be considered as having been received as part of the initial claim.  See 38 C.F.R. § 3.156(b).  Thus, because the Veteran's initial service connection claim for sleep apnea remained pending when it was reconsidered by the RO in January 2010, finality had not attached and the claim may be considered on the merits by the Board, without 38 U.S.C.A. § 5108 consideration being required.  

The Veteran has asserted he first began experiencing poor or interrupted sleep during active duty, and such symptoms continued for many years until sleep apnea was diagnosed post-service in June 2002.  In support of his claim, he has submitted lay statements from his wife and fellow soldiers, who confirm that he displayed such symptoms as snoring, interrupted sleep, and daytime somnolence during active duty service.  

A layperson may testify regarding such observable symptomatology as interrupted sleep patterns and poor breathing during sleep.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In the present case, the Veteran began experiencing poor sleep during his active duty period, according to the various lay statements, and reported such symptoms within a short period following service separation.  Sleep apnea was subsequently diagnosed in June 2002.  The Veteran has also submitted multiple statements from his private treating physician indicating it is likely the Veteran's obstructive sleep apnea began during active duty service.  These statements were rendered by a competent expert based upon examination of the Veteran and review of the pertinent medical history; as such, they are considered highly probative by the Board.  As the credible lay and medical evidence of record suggest in-service onset of sleep apnea, and the record reflects no evidence to the contrary, service connection for obstructive sleep apnea is warranted.  

b. Left Ankle Disability

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, at the April 2016 video hearing, has withdrawn this appeal only as to the issue of service connection for a left ankle disability and, hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.


ORDER

Service connection for obstructive sleep apnea is granted.  

The appeal of the issue of service connection for a left ankle disability is dismissed.  




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


